                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION

ANGELA GAYLE CAIN                                                                    PLAINTIFF

V.                                 NO. 3:18CV00035-JTR

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions not reserved
to the Commissioner of Social Security                                            DEFENDANT

                                              ORDER

I.      Introduction:

         Plaintiff, Angela Gayle Cain (“Cain”), applied for disability benefits on July

28, 2014, alleging a disability onset date of January 14, 2014. (Tr. at 10). After

conducting a hearing, the Administrative Law Judge (“ALJ”) denied Cain’s

application. (Tr. at 23). The Appeals Council denied her request for review. (Tr. at

1). Thus, the ALJ’s decision now stands as the final decision of the Commissioner.

          For the reasons stated below, the Court 1 reverses the ALJ’s decision and

remands for further review.

II.      The Commissioner=s Decision:

          The ALJ found that Cain had not engaged in substantial gainful activity since

January 14, 2014, the date she alleged she became disabled. (Tr. at 12). At Step Two,



1
    The parties have consented in writing to the jurisdiction of a United States Magistrate Judge.
the ALJ found that Cain had the following severe impairments: degenerative joint

disease, degenerative disc disease, affective disorder, headache, atrial fibrillation,

and Chiari malformation. Id.

      After finding that Cain’s impairments did not meet or equal a listed

impairment (Tr. at 13), the ALJ determined that Cain had the residual functional

capacity (“RFC”) to perform a full range of work at the sedentary level, except that:

(1) she could never climb ladders, ropes, or scaffolds, and could only occasionally

climb ramps or stairs; (2) she could only occasionally balance, stoop, kneel, crouch,

and crawl; (3) she must avoid concentrated exposure to extreme cold, excess

vibration, fumes, odors, dust, gases, poor ventilation, and similar irritants; (4) she

must avoid hazards such as moving machinery and unprotected heights; and (5) she

is limited to simple, repetitive, and routine tasks. (Tr. at 14).

      Based on Cain’s RFC, the ALJ concluded that she was unable to perform any

of her past relevant work. (Tr. at 21). Relying upon the testimony of a Vocational

Expert (“VE”) at Step Five, the ALJ found that, based on Cain’s age, education,

work experience and RFC, jobs existed in significant numbers in the national

economy that she could perform, including positions as Document Preparer and

Callout Operator. (Tr. at 23). Thus, the ALJ held that Cain was not disabled. Id.




                                            2
III.   Discussion:

       A.   Standard of Review

       The Court=s function on review is to determine whether the Commissioner=s

decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

also 42 U.S.C. ' 405(g). While Asubstantial evidence@ is that which a reasonable

mind might accept as adequate to support a conclusion, Asubstantial evidence on the

record as a whole@ requires a court to engage in a more scrutinizing analysis:

       A[O]ur review is more than an examination of the record for the
       existence of substantial evidence in support of the Commissioner=s
       decision; we also take into account whatever in the record fairly
       detracts from that decision.@ Reversal is not warranted, however,
       Amerely because substantial evidence would have supported an
       opposite decision.@

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

       B. Cain=s Arguments on Appeal

       Cain contends that substantial evidence does not support the ALJ=s decision

to deny benefits. Specifically, she argues that the ALJ erred when he gave no weight

to the opinions of Cain’s treating physician and the consultative medical examiner,

and that the ALJ did not give appropriate consideration to Cain’s pain. The Court

agrees that the ALJ did not give proper weight to the opinions of the medical

professionals.
                                         3
       Cain’s most severe problems arose from a car wreck in January 2014, which

exacerbated a congenital cervical condition, Chiari 0 malformation. 2 (Tr. at 40,

688). Cain reported severe headaches, dizziness, trouble sleeping, and extreme

fatigue. (Tr. at 47-53, 637-640). She reported that she only got one hour of sleep per

night. (Tr. at 53). When Cain saw consultative examiner Ziba Monfared, M.D., on

March 6, 2015, she was so tired she could not complete the physical examination.

(Tr. at 529-543). Several times Dr. Monfared commented on how fatigued, dizzy,

and off-balance Cain was at the examination. Id. She told him about her blurred

vision and problems with memory. Id. She had been taking Topomax for headaches

for some time. (Tr. at 531).

       At the time of Dr. Monfared’s examination, Cain did not know what caused

her symptoms. But less than 10 days later, on March 14, 2015, she had a brain MRI


2
  Chiari malformation is a condition in which the lower part of the brain, called the cerebellar
tonsil, herniates down through the skull and into the spinal canal. The herniated tissue blocks the
normal flow of cerebrospinal fluid (CSF). Instead of moving in an easy, pulsating movement
through this opening, the fluid begins to force its way through – like a water hammer – pushing
the tonsils down even farther. The blockage can cause a buildup of fluid in the spinal cord
(syringomyelia) or in the brain (hydrocephalus). Chiari is often misdiagnosed because the wide
variety of bony and soft tissue problems can cause a wide array of possible symptoms (headache,
neck pain, dizziness, arm numbness or weakness, sleep problems, etc.) Headache in the back of
the head that worsens with coughing, sneezing, or straining is a hallmark sign. Treatment options
depend on the type of Chiari and the severity of symptoms. If symptoms are mild, regular
monitoring and medications can be effective. If symptoms are severe or worsening, surgery may
be performed to remove a part of the skull bone and create space for the cerebellum and
brainstem. An accurate diagnosis and prompt treatment are important to prevent permanent
injury to the nervous system. https://mayfieldclinic.com/pe-chiari.htm

                                                 4
and a cervical MRI at St. Luke’s Neurology Association that revealed the serious

Chiari 0 condition. (Tr. at 688-692). The brain MRI showed that Cain’s cerebral

tonsils extended nearly a centimeter below the caudal lip of the foramen magnum.

(Tr. at 688). The cerebral spinal fluid at the foramen was largely effaced. Id.

          The cervical MRI also showed the cerebral tonsils extending below the

foramen magnum, and it revealed craniocervical junction dysfunction. (Tr. at 693).

These two MRI studies document Cain’s serious condition and explain her

debilitating headaches and fatigue. The ALJ asked why Cain had not pursued

surgery, and she explained that the surgery would just drill a bigger hole into her

skull and may not fully resolve the problem, which is what her doctors told her. (Tr.

at 47).

          Cain said at the hearing that she got help from family for virtually all activities

of daily living, because she was too tired or had severe headaches and pain. (Tr. at

54, 532). The ALJ discredited her testimony because Cain had driven from Texas to

Pennsylvania for a funeral (the date of the trip was not discussed). (Tr. at 19). Other

than that trip, Cain mostly stayed at home resting and trying to manage her

headaches. (Tr. at 51-53).

          Roger Cagle, M.D., saw Cain from June 2016 through September 2016, and

he documented severe headaches, with nausea, dizziness, and vertigo. (Tr. at 633-

                                               5
646). At her appointments, Cain said that her headaches had started the night before.

Id. She testified that headaches could last a few hours or a few days. (Tr. at 18, 47-

53). Dr. Cagle prescribed oxycodone, gabapentin, and Topomax (he raised her dose

from 50 mg to 75 mg on August 1, 2016). (Tr. at 641-642). Cain said the medication

helped her function, but the record makes it clear that her pain and fatigue continued

to interfere with her life on most days.

       Dr. Cagle filled out a medical source statement on October 6, 2016. (Tr. at

647-650). The symptoms he listed that arose from Chiari 0 included nausea,

vomiting, photophobia, throbbing pain, mental confusion, inability to concentrate,

mood changes, impaired sleep, and avoidance of activity. Id. He said she would have

7 headaches a week, lasting from a few hours to a few days.3 Dr. Cagle said that

Cain was incapable of even low stress work, had a poor prognosis, would be off

tasks more than 25% of the workday, and would miss more than four days per month

of work. Id. The ALJ gave Dr. Cagle’s opinion no weight. (Tr. at 18).

       The ALJ also gave Dr. Monfared’s opinion no weight, because Cain could not

perform many of the physical tests during the examination. (Tr. at 19). Dr. Monfared

reported that Cain could do very few activities of daily living, and that she did not


3
  Cain makes the argument that the ALJ misread Dr. Cagle’s notes and thought the headaches
lasted from 7 am to 3 pm. Any error by the ALJ is immaterial because Cain has proven she has
disabling symptoms, with or without that handwritten notation from Dr. Cagle.

                                              6
make eye contact, spoke in a low voice, and had a flat affect. (Tr. at 533). He

assigned a very restrictive ability to perform work activities. (Tr. at 19, 535-539).

He said her prognosis was fair. Id. Cain told Monfared she was having tests soon to

find out what was wrong with her, and indeed, she had MRI testing done within 10

days. (Tr. at 529).

      It is the ALJ’s function to review all of the medical evidence and resolve

conflicts among the various treating and examining physicians. Wagner v. Astrue,

499 F.3d 842, 848 (8th Cir. 2007); Pearsall v. Massanari, 274 F.3d 1211, 1219 (8th

Cir. 2001)). A treating physician’s opinion must be discussed by the ALJ and, if

rejected, reasons are necessary. Ingram v. Charter, 107 F. 3d 598, 602 (8th Cir.

1997); Prince v. Bowen, 894 F.2d 283 (8th Cir. 1990). A treating physician’s opinion

accompanied by medically acceptable clinical or diagnostic data is entitled to

controlling weight. Baker v. Apfel, 159 F. 3d 1140, 1145-46 (8th Cir. 1998). When

supporting clinical and diagnostic data does accompany a treating physician’s

opinion, it should not be disregarded by the ALJ if the data is consistent with the

opinion. Kelley v. Callahan, 133 F. 3d 583, 589 (8th Cir. 1998). A specialist’s

opinion will usually be accorded more weight than non-specialists. Metz v. Sullivan,

49 F. 3d 374, 377 (8th Cir. 1995).

      The ALJ said he disregarded the opinions of Dr. Cagle and Dr. Monafred

                                         7
because medications provided some relief and because she was too tired to perform

tests at Dr. Monafred’s examination. The ALJ also incorrectly stated that Cain had

not seen a specialist, when in fact she went to a neurology clinic specifically for her

brain malformation. The reasons the ALJ gave for discounting the doctors’ opinions

were insufficient, in light of objective test results providing convincing explanations

for Cain’s consistent and severe symptoms.

IV.   Conclusion:

      It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,

784 F.3d at 477). The Court has reviewed the entire record, including the briefs, the

ALJ’s decision, and the transcript of the hearing. The Court finds that the ALJ’s

decision is not supported by substantial evidence, because the ALJ failed to give

appropriate weight to the medical opinions.




                                          8
     IT IS THEREFORE ORDERED that the final decision of the Commissioner

is REVERSED and the case is REMANDED for further review.

     DATED this 14th day of December, 2018.


                                  ___________________________________
                                  UNITED STATES MAGISTRATE JUDGE




                                    9
